Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 4 is objected to.  Claim 4 begins with “(v)” which should be removed from the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 includes an organic solvent which satisfies general formula (I).  General formula (I) consists of two embodiments: (1) the R0 group is equal to a C1-C8 alkyl group and the remaining groups R1-R6 can independently be equal to a hydrogen atom or a C1-C8 alkyl group, or (2) all of the R1-R6 groups are equal to a C1-C8 alkyl group and the R0 group may be equal to a C1-C8 alkyl group or a hydrogen atom.  Some of the recited species in claims 5 and 6 do not share either of embodiments (1) or (2) and therefore fail to further limit the claims.  For example, the solvent 1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphthalene (which is recited in claims 5 and 6) has variables R1, R2, R3, and R4 equal to methyl and variables R0, R5, and R6 equal to hydrogen.  However, because there is an R0 group which is not hydrogen all R1 through R6 groups must be a C1-C8 alkyl group because of how claim 1 is written.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2017/0084844).
Claims 1, 2, and 5: Parham et al. teaches formulations which are used to prepared organic electronic devices.  One embodiment taught by Parham et al. is the preparation of an organic light-emitting diode having an emission layer which consists of compounds IC2(45%):WB1(23%):D1(7%):QRod(25%).  QRod is a red-emitting quantum rod which contains a CdSe core having a diameter of 3.9 nm, and a CdS shell, and a capping agent which is octadecylphosphoric acid (paragraph 0174).  The structures of IC2, WB1, and D1 are shown on page 29.  The emission layer is applied by Parham et al. in a solution process (paragraph 0159).  Specifically, as applied to the embodiment taught in paragraph 0174, the compounds IC2, WB1, D1, and QRod are dissolved in toluene at a solids content of 18 g/L, and applied to a substrate via spin coating, and subsequently dried.  The mixture of IC2, WB1, D1, and QRod as dissolved in toluene is inherently an electroluminescent material ink.
While the electroluminescent material ink taught by Parham et al. in paragraphs 0159 and 0174 differs from the ink as recited in claim 1, it would have been obvious to one having ordinary skill in the art to have prepared an ink which is spin coated to provide for an emission layer of an organic light-emitting diode which satisfies all of the limitations of claim 1.  First, while toluene is exemplified as a solvent, Parham et al. teaches other suitable solvents.  Suitable solvents taught by Parham et al. are those which satisfy the Hansen solubility parameters and the surface tension parameters as taught in paragraphs 0042 and 0044, respectively.  In paragraph 0042 is Table 2, which lists suitable solvents which satisfy the solvent requirements of Parham et al.  Included in table 2 is the solvent 1,5-dimethyltetralin, which is the same as 1,5-dimethyl-1,2,3,4-tetrahydronaphthalene as recited in claim 5.  The employment of any one of the explicitly taught organic solvents of Parham et al., including 1,5-dimethyl-1,2,3,4-tetrahydronaphthalene, would have been obvious to one having ordinary skill in the art.  The motivation for selecting this solvent stems from the fact that it meets all of the physical property requirements taught by Parham et al.  Additionally, Parham et al. teaches that it is very preferred for the formulations taught therein to include quantum dots or quantum rods (paragraph 0095-0112).  In those embodiments, the emission layer is comprised or one or more host materials, a TADF matrix material, and a quantum dot or quantum rod material.  
Therefore, the overall teachings of Parham et al. suggest to one having ordinary skill in the art to prepare an electroluminescent ink formulation which is comprised of a host material (or host materials), a TADF matrix material, and a quantum dot material in a solvent, where the solvent includes 1,5-dimethyl-1,2,3,4-tetrahydronaphthalene.  Such an embodiment is obvious given the overall teachings of Parham et al. and one of ordinary skill in the art would have a reasonable expectation of success that such an ink could be used to formulate an emissive layer of an organic light-emitting diode.  The 1,5-dimethyl-1,2,3,4-tetrahydronaphthalene is taught as having all of the characteristics desired for the solvent and quantum dots are taught as being a very preferred.  Such an embodiment satisfies all of the limitations of claims 1, 2, and 5.  While not required in claim 1, the electroluminescent formulations taught by Parham et al. may be applied via nozzle printing (paragraph 0116), which is the method exemplified in Applicants specification.
Claim 3: The exemplified concentration of the emitting materials and quantum rod materials in the working example of Parham et al. is taught to be 18 g/L, which for toluene, which has a density of 0.867 g/cm3 at room temperature, would result in the toluene weight percentage to be approximately 98%.  One having ordinary skill in the art would have considered this weight percentage to be suitable for any of the other solvents recited by Parham et al. in Table 2, including 1,5-dimethyl-1,2,3,4-tetrahydronaphthalene, which would satisfy the limitation of claim 3.  
Claim 4: Given that the ink formulations taught by Parham et al. have a solvent concentration of approximately 98% by weight, the physical properties of the solution, namely, the surface tension and viscosity, would be very similar to the solvent itself.  Because 1,5-dimethyl-1,2,3,4-tetrahydronaphthalene is one of Applicants preferred solvents, it would be expected that a ~98 wt% solution of 1,5-dimethyl-1,2,3,4-tetrahydronaphthalene with the matrix materials, TADF matrix material, and quantum dots would satisfy the viscosity and surface tension requirements as recited by claim 4.
Claims 9-13: Parham et al. teaches that suitable quantum dots include the well-known core-shell type quantum dots which include ligands which are bonded to the surface of the particles (paragraphs 0098-0108).  Included in the list of preferred quantum dots are those which satisfy all of the limitations of claims 9-13, such as the quantum dots taught by Peng et al. (J. Am. Chem. Soc. 1997, 119, 7019-7029), which is recited by Applicants in paragraph 0099.  The quantum dots taught by Peng et al. are CdSe/CdS core/shell nanocrystals having a core diameter of 2.3-3.9 nm which has tri-n-octylphosphine oxide ligands. 
Claim 14: The rejection of claim 1 is wholly incorporated into claim 14.  An organic light-emitting diode which includes an emission layer which is prepared from a formulation satisfying claim 1 satisfies the limitations of claim 14.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Parham et al. represents the closest prior art.  Parham et al. does not teach or suggest the specific solvents recited in claim 6.  Further, while Parham et al. teaches that a mixture of solvents may be employed, only through improper hindsight reconstruction would one having ordinary skill in the art arrive at a solvent mixture which satisfies claims 7 and 8. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766